— In a proceeding to validate a petition designating Rosemarie Smith and Eglantine Cavanagh as candidates in the Republican Party primary election to be held on September 13,1983, for the office of Member of the Suffolk County Republican Committee, 41st Election District, Town of Huntington, the appeal is from a judgment of the Supreme Court, Suffolk County (Mallon, J.), dated August 18, 1983, which, in effect, granted the application. Judgment affirmed, without costs or disbursements. The designating petition was properly validated as the alteration in the subscribing witness’ statement concerning the number of signatures was initialed and explained (see Matter of Roman v Sharpe, 42 NY2d 986). Mollen, P. J., Gibbons, Brown and Rubin, JJ., concur.